This is a claimant’s appeal from a decision of the State Industrial Board, made on September 25, 1940, denying compensation. There was no relationship between claimant’s present disabling general arthritic condition and the injury which he sustained on May 11, 1922. The only question involved is where there is evidence to sustain this finding. Two physicians testified that, in their opinion, claimant’s present condition bore no relationship to the original accident of May 11, 1922. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.